DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner contacted applicant Jefferey M. Karmilovich Reg. No. 35,915 on 4/12/2021 requesting to cancel claims 24-26 to place claims 11-23 in condition for allowance.  The rejections listed below were conveyed to the Applicant telephonically.  Applicant stated that his client was Czechia and a response would take time.  Examiner contacted Applicant again on 4/16/2021 and a confirmation was made that no response was received from the client.

Allowable Subject Matter
Claims 11-23 are allowed.  
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks dated 1/26/2021 with respect to newly provided amendments to claim 11 have been considered and are persuasive in determining allowable subject matter.  Particularly arguments of “The determination of which mirrors to use to reflect the portion to the optical sensor and which mirrors to use to project the desired light beam, based on a camera image (separate from the optical sensor), is not present.” The newly provided amendment of “the control electronics being adapted to redirect to the optical sensor of the imaging unit only a limited number of mirrors of the mirror surface of the DMD to thereby reflect an image falling on the limited number of mirrors through the imaging optics as a light beam from the scene image of the imaging camera identified as containing important information, the electronics being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).   

Claims 24-26 are rejected.  Independent claim 24 being significantly broader then independent claim 11.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitations of “means for optically coupling” in claim 26 was not disclosed in the specification, thus is new matter.  Applicant should/must cancel the limitation. If applicant contends this is not new matter, specific location in the specification, i.e., line #, page #, etc. should be pointed out.


Note: For the purpose of this rejection, “the mirror surface being functionally associated with an illumination unit”. Examiner has interpreted [BRI; connection, housing, or even in the same vehicle, or same brand].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins US 20100020170 in view of Kim US 2018/0009374.

Regarding claim 24, a lighting device of a motor vehicle for a communication device of a motor vehicle, the lighting device comprising: 

the mirror surface (micro mirror) being functionally associated [connection, housing] with an illumination unit and (Higgins Para 17, Fig. 1#15 a digital projector)

output electronics for creating a desired light output beam, (Higgins Para 17, #15 a digital projector-like energy beam system are used which deliver and control the energy beams onto the windshield)
the mirror surface (Higgins para 17; The energy beam system or device 15 an addressable device (such as a micro mirror array or the like) and optics are used.) being functionally associated with an imaging unit with an optical sensor (Higgins Fig. 1 #16 forward facing camera ; [Also #16 forward facing camera is functionally associated with #15 energy beam system micro mirror which darkens the windshield portion which is imaged by the camera #16] (Higgins para 16; The number and size of the "darken" areas on the windshield are determined by the number and the size of the glaring objects (sun, headlamps or other glaring sources), which can be determined by a forward facing camera 16 of a forward facing camera system ) 
the selected part of light from the scene image being a portion identified as containing important information.  (Higgins Fig.13 and para 66, These windshield displays can utilize forward facing imaging systems with machine vision of important objects of interest and may display icons or attention-getting patterns to the driver. )
Higgins teaches all of the limitations of claim 1 but does not explicitly teach a DMD having a mirror surface including a plurality of mirrors, and adapted to receive a selected part of light from a scene image reflected by a selected part of the mirrors of the mirror surface.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Kim.  Regarding a DMD having a mirror surface including a plurality of mirrors, and adapted to receive a selected part of light from a scene image reflected by a selected part of the mirrors of the mirror surface, Kim teaches (Fig. 11A and Para 8-9, beam pattern unit to change the visual image displayed by the light that illuminates the exterior of the vehicle. The beam pattern unit may include a Digital Micro-mirror Device (DMD) or a Micro Electro Mechanical System (MEMS) scanner. And Para 116, “The camera 200 may be positioned at a proper place on the exterior of the vehicle to acquire an image of the outside of the vehicle.”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed, to combine the teachings of Higgins in view of Kim for the purpose of provides a display of information according to a driving situation of the vehicle (Kim para 67) such that the claimed invention as a whole would have been obvious.
Regarding claim 25, Higgins and Kim teach all of the limitation for claim 24 and Higgins further teaches, the lighting device of a motor vehicle according to claim 24, wherein the imaging unit (Higgins Fig.1 #16) is part of a structure [part of the connection or arrangement] of the lighting device (Higgins Fig.1#15).  

Regarding claim 26, Higgins and Kim teach all of the limitation for claim 24 and Higgins further teaches, wherein the mirror surface is functionally associated with a transmission element of the selected part of light from the scene image reflected by the selected part 7US Application Serial No. 16/367,977 Amendment dated January 26, 2021 In response to Office Action of January 26, 2021of the mirrors of the mirror surface, (Higgins Para 17, #15 a digital projector-like energy beam system (such as a micro mirror array) and optics are used and which deliver [transmission] and control the energy beams onto the windshield) 
wherein the imaging unit (Higgins Fig.1#16) is arranged outside of a structure [different housings] of the lighting device(Higgins Fig.#15), the lighting device further including a means for optically coupling  the mirror surface to the imaging unit (see 112 rejection).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        /PAULOS M NATNAEL/Primary Examiner, Art Unit 2422